     Case 1:18-cr-00601-PGG Document 353
                                     351 Filed 10/06/20
                                               10/05/20 Page 1 of 1




                               THOMAS F.X. DUNN
                               ATTORNEY AT LAW
                                   225 Broadway
                                     Suite 1515
                             New York, New York 10007
                                 Tel: 212-941-9940
                                 Fax: 212-693-0090
                             Thomasdunnlaw@aol.com

By ECF & Fax                                                October 5, 2020

Honorable Paul G. Gardephe
United States District Judge
40 Foley Square
New York, N.Y. 10007

       Re: United States v. Jibril Adamu,
             18 Cr. 601 (PGG)

Dear Judge Gardephe:

     I write to request a one day extension to file motions on behalf of my client Jibril
Adamu. The motions are due today. I am unable to complete the submission today.

       Assistant U.S. Attorney Elinor Tarlow advised she has no objection to this request
and even though I request this additional day the government will maintain the present
schedule concerning their response.

       Thank you for your consideration of this request.

                                                            Respectfully yours,

                                                                 /s/
                                                            Thomas F.X. Dunn

Cc: Elinor Tarlow, Esq.
   Assistant U.S. Attorney




                                                   October 6, 2020
